DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (WO 2014/025182 A1) in view of Baba (US 2015/0279647).
Regarding claim 1, Hwang teaches an ion guide (100 in Fig. 1) for transferring ions,
wherein a plurality of DC rings (110) and a plurality of RF multi-pole rings (120) with a plurality of electrodes is arranged so as to intersect with each other between an inlet (101) into which the ions move and an outlet (102) for transferring the ions, and
an inner diameter of the DC rings is kept constant. 
Hwang fails to further teach that an inner diameter of the RF multi-pole rings gradually decreases in a direction from the inlet to the outlet. 

Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporate an inner diameter of the RF electrodes that gradually decreases in a direction from the inlet to the outlet in Hwang’s RF rings, so that the converging electrodes may be effective in narrowly focusing the ions towards the outlet, as taught in Baba.
Regarding claim 2, Hwang in view of Baba teaches the ion guide of claim 1, wherein each center of the plurality of DC rings and the plurality of RF multi-pole rings is located on a straight line (Fig. 1).
Regarding claim 3, Hwang in view of Baba teaches the ion guide of claim 1, wherein the inner diameter of the RF multi-pole ring decreases at a constant rate (Baba Fig. 1). 
Regarding claim 4, Hwang in view of Baba teaches the ion guide of claim 1, wherein the plurality of electrodes of a respective RF multi-pole ring are arranged to be spaced apart from each other to form a ring shape (Figs. 1 and 2).
Regarding claim 5, Hwang in view of Baba teaches the ion guide of claim 1, wherein the plurality of RF multi-pole rings have a same distance from the inner diameter to an outer diameter (Figs. 1 and 2).
Regarding claim 6, Hwang in view of Baba teaches the ion guide of claim 1, wherein an RF voltage having a same amplitude but different phases is applied to each neighboring electrode of the respective RF multi-pole ring (Hwang, ¶ 3 under “TECH-SOLUTION”).
Regarding claim 7, Hwang in view of Baba teaches the ion guide of claim 1, wherein a DC bias voltage applied to a DC ring is different from a DC bias voltage applied to a neighboring RF multi-pole ring (Hwang, ¶ 5 under “TECH-SOLUTION”).
Regarding claim 8, Hwang teaches an ion guide (100 in Fig. 1) for transferring ions in which a plurality of DC rings (110) and a plurality of RF multi-pole rings (120) with a plurality of electrodes are arranged so as to intersect with each other between an inlet (101) into which the ions move and an outlet (102) for transferring the ions,
wherein all inner diameters of the DC rings and the RF multi-pole rings gradually decrease in a direction from the inlet end to the outlet end (Hwang, ¶ 6 under “TECH-SOLUTION”; Fig. 5).
Hwang fails to further teach that a degree of decreasing the inner diameter of the RF multi-pole rings is greater than that of the DC rings. 
Baba teaches an ion guide for a mass spectrometer comprising power supplies that is configured to apply a DC voltage to an outer cylinder electrode (142), and a RF signal to the inner wires (150; Fig. 1; ¶ 0047).  Baba teaches that the wires (150) is non-parallel to the central axis such that they converge as they extend from the inlet to the outlet (¶ 0044), and such converging wires is effective in narrowly focusing the ions towards the exit (¶ 0054).

Regarding claim 9, Hwang teaches an ion guide (100 in Fig. 1) for transferring ions, wherein
in which a plurality of DC rings (110) and a plurality of RF multi-pole rings (120) with a plurality of electrodes are arranged so as to intersect with each other between an inlet (101) into which the ions move and an outlet (102) for transferring the ions,
wherein all inner diameters of the DC rings and the RF multi-pole rings decrease at a same rate from the inlet to a predetermined distance point (Hwang, ¶ 6 under “TECH-SOLUTION”; Fig. 5).
Hwang fails to further teach that from the predetermined distance point to the outlet, (1) the inner diameter of the DC rings is kept constant and the inner diameter of the RF multi-pole rings gradually decreases toward the outlet, or (2) both of the inner 
Baba teaches an ion guide for a mass spectrometer comprising power supplies that is configured to apply a DC voltage to an outer cylinder electrode (142), and a RF signal to the inner wires (150; Fig. 1; ¶ 0047).  Baba teaches that the wires (150) is non-parallel to the central axis such that they converge as they extend from the inlet to the outlet (¶ 0044), and such converging wires is effective in narrowly focusing the ions towards the exit (¶ 0054).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the claimed invention to incorporate various inner diameters of the DC rings and RF rings that decreases towards the outlet, so that the converging electrodes may be effective in narrowly focusing the ions towards the outlet.  Furthermore, it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination.  One would have been motivated to select the shape of more converging RF rings for the purpose better focusing the ions towards the outlet.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  The court held that the configuration of the claimed container was found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
Regarding claim 10, Hwang in view of Baba teaches an ion source, comprising:

wherein the ion guide of claim 1 is contained in a vacuum chamber. 
Regarding claim 11, Hwang in view of Baba teaches the ion source of claim 10, wherein the ionization chamber comprises
DC electrodes with different voltages applied toward an outlet of the ionization chamber (Hwang, ¶ 5 under “TECH-SOLUTION”), and
insulators each disposed between respective DC electrodes (Hwang, number “7” under “Other Embodiments of the Invention”). 
Regarding claim 12, Hwang in view of Baba teaches the ion source of claim 10, wherein a pressure inside the ionization chamber is higher than a pressure inside a first vacuum chamber in which the ion optical system immediately following the ionization chamber is contained and lower than an atmospheric pressure (multiple vacuum system; Hwang, ¶ 9 under “TECH-SOLUTION”). 
Regarding claim 13, Hwang in view of Baba teaches the ion source of claim 12, but fails to further teach that a central axis of the ionization chamber and the central axis of the ion guide of the first vacuum chamber are arranged to be inclined at a predetermined angle, arranged to be spaced apart from each other, or arranged to be spaced apart from each other and inclined.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing of the claimed 
Regarding claim 14, Hwang in view of Baba teaches the ion source of claim 13, but fails to further teach that the angle formed by the central axis of the ionization chamber and the central axis of the ion guide of the first vacuum chamber is 10° to 170°.  However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing of the claimed invention to rearrange the inclination angles of the central axis, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the angles for the purpose space conservation.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) Sifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious.
Regarding claim 15, Hwang in view of Baba teaches the ion source of claim 12, wherein an ion deflector is placed inside the first vacuum chamber on an inlet side of the ion guide (deflection plate; Hwang, ¶ 4 under “BEST-MODE”), and

Regarding claim 16, Hwang in view of Baba teaches the ion source of claim 10, wherein the ion source is a chemical ionization ion source (Hwang, ¶ 1 under “BEST-MODE”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438. The examiner can normally be reached Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881